     Case 1:17-cv-05833-DLC Document 335 Filed 02/08/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
NORMA KNOPF and MICHAEL KNOPF,         :              17cv5833(DLC)
                                       :
                         Plaintiffs,   :                   ORDER
               -v-                     :
                                       :
FRANK M. ESPOSITO, DORSEY & WHITNEY,   :
LLP, NATHANIEL H. AKERMAN, EDWARD S.   :
FELDMAN, and MICHAEL HAYDEN SANFORD,   :
                                       :
                         Defendants.   :
                                       :
-------------------------------------- X

DENISE COTE, District Judge:

     In a letter of February 6, 2021, the plaintiffs moved to

compel non-party Daniel Goldberg, Esq. to produce three email

exchanges he had with Michael Sanford on December 29, 2015.           The

plaintiffs state that Goldberg was an attorney for Sanford’s

company, Pursuit Holdings, LLP and that Pursuit’s Chapter 7

Trustee has waived the attorney-client privilege.        The

plaintiffs seek these email exchanges ahead of Goldberg’s

deposition, which is scheduled for February 16.        It is hereby

     ORDERED that any opposition to the plaintiffs’ letter of

February 6 shall be submitted by Wednesday, February 10, 2021.



Dated:    New York, New York
          February 8, 2021
